@)

@)

CONTRAT D’AMODIATIO
RAA n

LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A., société anonyme unipersonnelle
avec conseil d'administration, en abrégé « GÉCAMINES S.A. », en sigle « GCM S.A.», au capital
social de 2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce et du
Crédit Mobilier (« RCCM ») de Lubumbashi sous le numéro CD/L'SHI/RCCM/ 14-B-1678,
numéro d'identification nationale 6-193-A01000M et numéro d'identification fiscale AO701 14F,
ayant son siège social sis 419, boulevard Kamanyola, BP 450, Lubumbashi, République
Démocratique du Congo, représentée aux fins des présentes par Monsieur Albert YUMA
MULIMBI. Président du Conseil d'Administration, et Monsieur Jacques KAMENGA
TSHIMUANGA, Directeur Général a.i, dûment habilités,

RURD'ALE A, VMS — AREA IRAN TI, A RU ÉIRAT",
S'NGCM SA”, YEMFPEÆN 2,401,500,000,000 RIRYÆRE, LEA ES RER AIS (8:
Hic® CRCCM”) it, Sie CD/L'SHI/RCCM/14-B-1678, AXES X 6-
193-A01000M, #5 Kit F3} AO7O114F, RAREHLHE I RIUR RE SEAIE A 226
1 Kamanyola XË 419 5 BP 450, A HDUM FH AK Albert YUMA MULIMBI 24 LA
RÉRIE BEAUTÉ ZE Jacques KAMENGA TSHIMUANGA RAR,

ci-après dénommée « GÉCAMINES »
DUR fit 8f7

KINGA-KILA MINING, en sigle KIK MINING SASU, Société Par Action Simplifiée
Unipersonnelle, au capital social de 10.000,00 USD, immatriculée au Registre du Commerce et du
Crédit Mobilier (« RCCM ») de Kolwezi sous le numéro CD/KZI/RCCM/18-B-821, numéro
d'identification nationale 6-128-36968T et numéro d'impôt A1819188C, ayant son siège social sis
n° 310, avenue chemin public, quartier latin, commune de Manika, ville de Kolwezi, province du
Lualaba, République Démocratique du Congo, représentée aux fins des présentes par Monsieur
YI Xi, dûment habilité,

KINGA-KILA D'LA, HE KIK WP — AE HARAS, — AN BAT
A], EMA 10,000.00 3%, LERHS HR AIS ECS CRCCM”)
ic, Hit EN CD/KZI/RCCM/18-B-821, [MAYEM EX 6-128-36968T, #i% ic Sy
À A1819188C, A FEMME HAUR REA Lualaba # Kolwezi 1 Manika [ Latin
8%, chemin publie XF 310%, ADN F EH DRE AUE,

ci-après dénommée la « SOCIETE »
DIF “AR”

La SOCIETE d'une part et GÉCAMINES d'autre part, étant ciaprès dénommées
individuellement une « Partie », ou collectivement les « Parties ».

ATX, #7, DURABLE SH IUT.

2214

* ATTENDU QUE :

ÉF:

(@)

@)

AUS 2017 € 12 5 18 F# 1712/12154/SG/GC/2017 SEE RAIAMURE 2 HE
BE, DUO FIRE A DCE HAT ÉTÉ EH € HN" > MERE,
PPDA RAI AT LE:

La Convention prévoit la conclusion, un instant de raison après sa propre signature, du présent
contrat d’amodiation (le Contrat d'Amodiation, tel que défini dans la Convention) dont il fait
partie intégrante.

DORE, FER ZENMÉEATARUSATN CHE NT AAA) ,
ADPUALSEÉ FU ob HU — 22.

IL A ÉTÉ CONVENU CE QUI SUIT :

BBA RAT NX:
1 DÉFINITIONS
ÆX

Sauf précision contraire expresse énoncée à l'endroit où ils sont utilisés dans le présent Contrat
d’Amodiation, les termes et expressions utilisés le présent Contrat d’Amodiation portant une
initiale majuscule ont le sens qui leur est attribué dans la Convention :

BRIE AT BU GE A I PE ME RALE, ABUS À FU eh GO RER
RARE HAT HNUBE TAUX:

OBJET
Ed:

Le présent Contrat d’Amodiation a Pour objet de définir, en application de l'Article 10
(Amodiation) de la Convention, les droits et obligations réciproques des Parties en lien avec
lamodiation par GECAMINES (amodiant) au profit de la SOCIETE (amodiataire) des droits
et titres miniers afférents aux périmètres couverts par les polygones de « Kingamyambo » et de
«Kilamusembo », matérialisés par les permis d'exploitation référencés «PE 11 600 » et «PE
8841 » (les « Droits Amodiés »), ceci dans le cadre plus large de la Convention et du Projet ;
conformément au droit applicable, en particulier le Code Minier et le Réglement Minier.

AAUR AI RUE, ARRDADUS 10 ÆMDE CRD , USE RME GUA
AN RAT GRAN HAT AUS AGEN UNE RAS LE, MR
SAUES “Kingamyambo” A1 “Kilamusembo” 1° DE PB a AUX AIS, AAA TI
“3 11600 SERA” A “2 8641 SRE CLARHD A D, TEAM,
RENAN NCA. AREAS CURE CALER) A CILE
Hi) ) AE. .

ENTRÉE EN VIGUEUR ET DURÉE
RCE IR

Le présent Contrat d'Amodiation et les droits et obligations des Parties au titre des présentes
Catreront en vigueur à la date de réception par GECAMINES de la Première Tranche de Pas de
Porte Initial.

AE RONA — RATE AE, A BUELÉE S ANZ À RU MO ARLES

Nonobstant les stipulations de l'alinéa précédent, le présent article 3 (Entrée en vigueur) et article 1
(Définitions) du présent Contrat d’Amodiation, ainsi que les stipulations de l'Article 31 (Règlement
des Diférends et Arbitrage), V'Article 32 (Noñfications), l'Article 33 (Confidentialità, YArticle 34
(Exchoivit) et l'Article 35 (Sspulations diverses) de la Convention qui sont incorporées par référence
au présent Contrat d’Amodiation, Prennent effet à compter de la Date de Signature.

RÉRANIBUUE, AP AULEÉIT 3 Æ CEXO AE 1% CE), DURiÉit
SUGEMT À FIMO TS 31 Æ CXARARUPIR) | 5 32 & GEAD . #
33% CREAIO | 35 34 € CHAR A MAR) HR 35% CUÈMLE), AXYZ
REX.

Le présent Contrat d’Amodiation restera en vigueur aussi longtemps que la Convention et les
Droits Amodiés demeurent en vigueur, sous réserve des stpulations de l’article 8 (résiliation,
caducité, cessation) du présent Contrat d’Amodiation.

RDS AS 8 Æ CHEB, HMS uit) BEST, RENAN
RAC UA TA FAX.

REDEVANCE
P'AUEFE 2

En contrepartie de l’amodiation et, plus généralement, des droits conférés à Hongkong Excellen
Mining Investment Co., Limited et à la SOCIETE dans la Convention, la SOCIETE versera à
GECAMINES d’abord un loyer mensuel égal à cent quatre vingt un mille cinq cent Dollars US
(181.500 USD) (soit mille cinq cent Dollars US (1:500 USD) par carré amodié) puis, à compter de
la Date de Production Commerciale, la Redevance visée à l'Article 10.2.1 de la Convention.

PEAR UNS BEF VE 2 MD NL EPS BR/A FI DUR A FI BEBE LU 1 SE
CRAN, AE BEA ROC TRUE RÉ MERE (81,500 USD)  CAJ#
FAST (1,500 USD) AFALÉE ÉUN E > HAS, ARS ÉRNLAEPZ2 FE, .
RG A DHOUE 10.2.1 Æ HOME CAE 2. PorERS

AREA DA NOBLRE À 75 RSC APR AUUETT 3

ENTRETIEN ET RÉINVESTISSEMENT
BED DUR FE BLE

Conformément aux dispositions impératives de l’article 177 alinéa 4 du Code Minier, la SOCIETE
réalise l'entretien et les investissements nécessaires à l'exploration et au développement

raisonnables des Gisements ct, d'une manière générale, pour poursuivre les Activités du Projet
4
109 AN /

conformément aux Programme et Budget Approuvés ainsi qu'aux exigences du droit applicable
et des Règles de l'Art. À cer égard, la SOCIETE s'engage notamment à :

RUE CLR) 2 177 LS à DiÉRHITEME, AP RÉOIERAÉTEIER 2 Elf,
DB OC ARE PME RIZ LA ELITE FR D An LED ER ER
A2 AU, AISNE AUME DIEM RAT HS. SUUTE, ATHLE.

(0) réaliser l'entretien de l’ensemble des installations situées sur le périmètre couvert par les
Droits Amodiés en vue d'assurer un développement raisonnable des Gisements :

ANT RZÉEIR, DRE REA SE UE dé US PA PS A9 2 PE ME AT 2
PTLA,:

Gi) préciser dans les divers rapports prévus par la Convention les opérations d’entretien
réalisées, le cas échéant, durant la période considérée ;

FANS NO HER 5 rh BA LEE 2 MAT CRE) SEHÉRIAEIAT VE:

Gi) réaliser la maintenance et la réhabilitation environnementale du Projet dans le délai et
selon les conditions requises par la Convention et plus généralement par le droit
applicable.

PEAR A ERA HUE RU PE DUT UT REA RO, HiGAEE
TAEDARMARHEE.

MANDA
BU

Par les présentes, la SOCIETE donne mandat, de façon irrévocable, à GECAMINES de réaliser,
au nom et pour le compte de la SOCIETE, toutes les formalités et signer tout document utile ou
requis par le droit apphcable, notamment le Code Minier, afin de réaliser l’amodiation et maintenir
en vigueur et renouveler les Droits Amodiés. En particulier, les Parties désignent Monsieur Nelson
KABALA NSENGA, Directeur au Département Juridique de GECAMINES, aux fins de
procéder à l’authentification du présent Contrat d’Amodiation et à laccomplissement des
formalités applicables auprès du cadastre minier, conformément aux dispositions du droit
applicable.

ELA TER, ART AT SA BE dE D DA 25) 69 45 DEL VS 5 A EI HAT — #9
PF, HE -VÉMAIBERNAE CURE (PER) ) ERA, DES
ATEN, HÉBLALGE MLAIE MUR EN. RECU, HR ROS EE AE
RAR BUG FIM AME, DUR TER AR ECM TA BAT FE Hi, DUR
HE ROIS EU Nelson KABALA NSENGA Æ/E.

Par les présentes, la SOCIETE donne mandat de façon irrévocable mais avec effet à compter de
la Date d’Expiration de l'Amodiation (tel que ce terme est défini ci-après), à Monsieur Nelson
KABALA NSENGA, Directeur au Département Juridique de GECAMINES (ou son successeur
nommé par GECAMINES), de réaliser, au nom pour le compte de la SOCIETE, toutes les
formalités et signer tout document utile ou requis par le droit applicable, notamment le Code
Minier, afin de réaliser la restitution par la SOCIETE au bénéfice de GECAMINES, sans
contrepartie quelconque et dans les conditions du présent Contrat d'Amodiation, des Droits
Amodiés (la « Restitution »).
EJFRÉTAR, MPARA HEIN H GREC ZAR) LE, AAA
FEU FAN SELUE Nelon KABALA NSENGA JE CRE ROC ÉISL
#) DA 8 X EH 7 ft EH, ER UF, HE — UE MERE Mit
CRE (ILER) D ERMXME, LME IE (ALLER AD RULES FI ÉR
RÉ RON — HT IE AO BLAI € “HANAE” ) .

SURVEILLANCE
RE

En application de l'article 180 du Code Minier, GECAMINES dispose, jusqu'à la complète
Restitution, d’un droit de surveillance, d'inspection et d’audit sur place et/ou sur pièce des
Activités (en ce compris le périmètre couvert par les Droits Amodiés ainsi que les installations qui
S'y trouvent ou qui y sont liées) qu’elle pourra exercer, à ses frais exclusifs et sous réserve de la
notification d’un préavis raisonnable, directement ou par l'intermédiaire de tout tiers de son choix.

RUE CALIRR) 5 180 RAIAUE, RÆAEAIEZ NT, RIM AE) CH
EEE AE DEN BUT M AUX, DUT FAT DRE 2 MXN) , SAME
BR RAA) Sù LE RE PES HO PEAR, ROSES AGENT, HATREE
ÉCRIRE SUEZ LE À SEMNER 2 OR HG NÉ NEUR F

GECAMINES pourra raisonnablement demander la SOCIETE () d'accomplir toute action
qu’elle jugerait, nécessaire ou utile, ou (ii) de s’abstenir ou de cesser d'accomplir toute action, qu’il
jugerait, préjudiciable pour la réalisation des obligations prévues par le présent Contrat
d’Amodiation.

FRTDRRERAT (D RUE HOT, REA Gi) FF
RASE WT, VOS AT DRE FBLAT AP BUALR & FILE LA AI.

En cas de désaccord sur les demandes de GECAMINES, les Parties conviennent de se soumettre
à l'article 31 de la Convention.

FPE ROBE AURER ARE HU, AOF ÉARIE ME 51 ÉAÉDS EL EATE

RÉSILIATION, CADUCITÉ ET CESSATION
LUN rc PTE

Conformément à l’Article 10.1.3 de la Convention, le Contrat d’Amodiation pourra être résilié de
plein droit par la plus diligente des Parties :

RURUNICE 10.13, AD ALALGE A FT DL eh 24 eh AO — 7 AELR:

(0) en cas d'expiration ou de résiliation de la Convention ;
CANNELLE TAN
& en cas de non-paiement par la SOCIETE (l'amodiataire) des impôts, taxes et redevances

dus à l'État, conformément à l’article 177 du Code Minier ;

ÆÂ] CHA) RG CPL) 8 177 RME IE RSR RAT
BU SEZ RH}:

‘ Gi) en cas de non observation des lois et règlements Pouvant entraîner des conséquences
financières ou administratives Préjudiciables à GECAMINES ('amodiant),
conformément à l’article 177 du Code Minier ;

RER CAES) 3% 177 ÉVRLE, PEAR OPA PARU NEENT ES RCE
FE CHAT) FÉERIES.

Gv) dans tout autre cas prévus par les lois et règlements applicables en RDC.
HIER C&) ERA TÉ ME UE TE

Par ailleurs, conformément à l'Article 10.1.3 de la Convention, le présent Contrat d’Amodiation
deviendra caduc de plein droit en cas de caducité de la Convention, sans notification préalable de
( lune ou l’autre des Parties, sauf si celles-ci en conviennent autrement.

9h, HUEA DE 101.3 AIRE, AN AR, ÆRBURASR,
ADAUEÉEÉ FARRA, BAIE BH AIRE.

La résiliation et la caducité visées au Présent article prendront effet à la date de réception de la
notification de résiliation ou, selon le cas, à la date à laquelle la Convention devient caduque (la
«Date d’Expiration de PAmodiation »).

FRERE RIZ À, BR DURE SE Bt M2 1, ASE NS RE HUE BAR UT
REX CARRE A7) .

9. RESPONSABILITÉ VIS-À-VIS DE L'ÉTAT
DIET STE

Les Parties reconnaissent et acceptent leur responsabilité solidaire et indivisible vis à vis de l’État
dans les conditions de l’article 177 alinéa 5 du Code Minier, sans Préjudice toutefois des règles de
responsabilité qui gonvernent les relations entre les Parties.

BORA RARE CNRS 2 177 RP 5 TA LI PA FI SCR ADEME EF of
AIDE, TEA AE AUDE RH AE.

La SOCIETE (l'amodiataire) est, conformément à l'article 177 alinéa 5 du Code Minier et
nonobstant toute clause contraire, redevable des impôts, taxes et redevances dus en vertu des
Droits Amodiés. Toutefois, en cas de défaillance de la SOCIETE (l’amodiataire), GECAMINES
(lamodiant) est responsable vis à vis de l'État, sous réserve de son droit de recours contre la

SOCIETE.

RUE CPLER) 38 177 LS 5 DAURE HR EHIRME, A7 CARLA) RE
MALE AR AU SE A BE DIE HF 9 #8, ÆAT CRAN) RATÉ NZ,
HAE RRE EE A FIAT RAR AUDE, ÉCRU CAL) HASRIRRE .

10. STIPULATIONS DIVERSES
FALRLE

Les stipulations de la Convention visées dans le présent Contrat d’Amodiation ainsi que les
Stipulations de l'Article 1.2 (ierpréation), Article 31 (Réglement der Diférendk et Arbitrage), Article 32
(Noffications), Y'Article 33 (Confidentialité, l'Article 34 (Exchsivit) et l'Article 35 (Sapulatons diverses

de la Convention sont incorporées par référence au présent Contrat d’Amodiation et s'appliquent
Mulatis mutandis aux Parties. /
112 À A
}
4

FPE A ER AIDNEE, DLL 12 Æ CR) À 31 & CHAR
MB 32% CEA) . MX AREAS | FR CHARS FR 35 &
LE) RSI DEA TA RAR SI, RUES BE Du ROSE bi

LE:
[Les signatures figurent à la page suivante]

LEFÈT FH]

Fait à Kinshasa, le 03 décembre 2018, en sept (7) exemplaires originaux.

FER, F 20184E 12 F 03 HA, —R% C7 DR.

Pour LA GÉNÉRALE DES CARRIÈRES ET DES
FURDNILÉ AT

Monsieur Albert MULIMBI
Président du Coféeil d'Administration
Albert YUMA MULIMBI #4:

Directeur Générl a.i
Jacques KAMENGA TSHIMUANGA #4

RS yK

Pour KINGA-KILA MINING
KINGA-KILA #5]

A7 AE

Monsieur YI Xi
LL La

114
‘

ANNEXE III AU CONTRAT D'AMODIATIOJATION

DU 03 DECEMBRE 20218 |

CROQUIS ET COORDONNEES GEOGRAPHIQUES
DU PE 8841 (SURFACE NECESSAIRE)

10°41'00"s

: Référence: CLARKE 1866
es

,
GX
#

LA GENERALE DES CARRIÈRES ET DES MINES

Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-B-1678
Id. Nat : 6-193-A0100M

Se?
ANNEXE 3
AU CONTRAT N°... /SG/GC/::........
ENGAGE AVEC HKEMI/KIK
CROQUIS ET COORDONNEES GEOGRAPHIQUES
BLOC B PE 8841 (PARTIELLEMENT)

10°41'00"S î
23 2V30VE

B

GECAMINES
Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-8-1678
Id. Nat : 6-193-A0100M

Page 8 sur 10
ANNEXE | AU CONTRAT D'AMODIATIOJATION
DU 03 DECEMBRE 20218
CROQUIS ET COORDONNEES GEOGRAPHIQUES

DU PE 11600 (GISEMENT DE KINGAMYAMB0O)

BLOG A
3 PE 11600

25% 3 30"E

10°42'00"S

BLOC fsmmets]— 1 Longitude (E) Latitude (S)
DC RE PR
RE RE CS ES CS EP EE

BLOCAÏ 2 | 25 2 30
PE == à 30
4 2 00
— 5 00 BR
DCE DRE RE 2 CN MIE
RE —— ORPENRE RE,

Référence: CLARKE 1866

LA GENERALE DES CARRIERES ET DES MINES

Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-B-1678
Id. Nat : 6-193-A0100M
ANNEXES AU CONTRAT AVEC HKEMI/KIK ET LUILU RESOURCES

ANNEXE 1
AU CONTRAT N°......../SG/GC/.......…
ENGAGE AVEC HKEMI/KIK
CROQUIS ET COORDONNEES GEOGRAPHIQUES
BLOC A PE 11600 (PARTIELLEMENT)

10°42'00"S à
25°25'30"E

res Re
25 25 30 10
: = 30 10

41
41
42

Référence: CLARKE 1866

GECAMINES
Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-8-1678
Id. Nat : 6-193-A0100M
Page 6 sur 10

ANNEXE II AU CONTRAT D'AMODIATIOJATION
DU 03 DECEMBRE 20218
CROQUIS ET COORDONNEES GEOGRAPHIQUES
DU PE 8841 (GISEMENT DE KILAMUSEMBU)

Carrés 7
PE 8841

Référence: CLARKE 1866

LA GENERALE DES CARRIERES ET DES MINES

Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-B-1678
Id. Nat : 6-193°A0100M
ANNEXE 2
AU CONTRAT N°....../SG/GC/.........
ENGAGE AVEC HKEMI/KIK
CROQUIS ET COORDONNEES GEOGRAPHIQUES
CARRE 3 ET 7 PE 8841 (PARTIELLEMENT)

(PE 8841)

10°43'00"S 7
25°22'30"E

Carrés 3
PE 8841

Carrés 7
PE 8841

Référence: CLARKE 1866

n'a
f.
GECAMINES

Société Anonyme Unipersonnelle avec Conseil d'Administration « GECAMINES S.A »
Capital social : 2.401.500.000.000 FC RCCM : CD/LSHI/RCCM/14-8-1678
Id. Nat : 6-193-A0100M

Page 7 sur 10
. CADASTRE MINIER Kinshasa, le. 3/08 /a .

EE:

| MONTANT
DIRECTION FINANCIERE
Département de la trésorerie

QUITTANCE 9 18907

Montant en ee : Selles... porRie en (UE... Coop. CE Aa.
Motif de paiement : Ba lherkfsothen. pre. Contre 24 mn

Chgf de Dépay jent 'erçenteur
Ÿ =

